Sognier, Judge,
dissenting.
I respectfully dissent from the ruling of the majority. Code Ann. § 36-603a provides that an authorized condemning body shall be the exclusive judge of the public need of property to be acquired and the amount of property to be acquired for the public purpose. Zuber Lumber Co. v. City of Atlanta, 237 Ga. 358 (227 SE2d 362) (1976). The question of whether there is a necessity for the taking of the property is a matter of legislative discretion for the condemning body to determine which will not be interfered with or controlled unless the authority acts in bad faith or beyond the powers conferred upon it by law. Miles v. Brown, 223 Ga. 557 (156 SE2d 898) (1967). In the absence of bad faith, the exercise of the right of eminent domain rests largely in the discretion of the authority exercising such right, as to the necessity and what and how much land shall be taken. King v. City of McCaysville, 198 Ga. 829 (33 SE2d 99) (1945); Kellett v. Fulton County, 215 Ga. 551 (111 SE2d 364) (1959); City of Atlanta v. Heirs of Champion, 244 Ga. 620 (261 SE2d 343) (1979).
In this case MARTA had one parcel of land earlier acquired for the location of a parking facility. Upon the recommendation of the project manager of MARTA, a professional engineer, MARTA adopted a resolution approving the acquisition by condemnation of the subject property. Upon hearing before the special master, the project manager testified to the reasons for deciding to use the subject property rather than the property acquired earlier. The new site would allow 12 bus bays rather than 8, eliminate a dead end section in the parking lot and avoid the cost of a retaining wall necessary on the first proposed site. On cross examination of this witness the cost of the retaining wall was challenged as well as the reasons for the changed location. Nevertheless, no contradicting testimony was ever introduced. The special master fairly sets forth these factors supporting the acquisition by condemnation in his findings of fact.
The special master concluded that as a matter of law, the property acquired previously was adequate for the proposed purpose, that MARTA was taking more land than was reasonably necessary for the public purpose and the reasons given for abandoning the earlier property were arbitrary and capricious and thus indicative of bad faith. The special master and the trial judge have substituted their judgment for that of the condemning authority (MARTA). After a review of the record, I find that the award is not based on the evidence but rather on speculation.
*662Our courts, both trial and appellate should ever be conscious of the principle of the separation of powers and should refrain from interference with the legislative discretion of the condemning authority to make decisions as to the feasibility of proposed governmental facilities. Savannah F. & W. Co. v. Postal Tel. Co., 115 Ga. 554, 560 (42 SE 1) (1902). Unless there is a clear abuse of authority, i.e. “bad faith,” such decisions should not be overturned. The good judgment or bad judgment of the condemning authority is not subject to this court’s review unless the condemning authority be proceeding in bad faith. Bad faith, in the context of matters of judgment and discretion, is not simply bad judgment or negligence, but it imports a dishonest purpose or some moral obliquity, and implies conscious doing of wrong, and means breach of known duty through some motive of interest or ill will. Vickers v. Motte, 109 Ga. App. 615, 620 (137 SE2d 77) (1964). While we may disagree with a decision of a governing body, nevertheless we must not substitute our judgment for theirs.
My colleagues cite Piedmont Mills v. Ga. R. &c. Co., 131 Ga. 129 (62 SE 52) (1908) as authority for the right of the trial judge to determine necessity where property is to be condemned. With this I have no quarrel, but it is not license to substitute the court’s judgment, absent bad faitfy for that of the governing authority. The Piedmont Mills court, reflecting on the word “necessary,” states that “[W]e do not mean to say that the company is limited to the amount that is absolutely necessary, but it is limited to the amount that is reasonably necessary under all the facts and circumstances regarding the particular matter under consideration. The word ‘necessary’ is not meant to be used in the sense of ‘indispensable.’ Necessity for public use is not such an imperative necessity that would render the construction and operation of a railroad impossible without the amount of land in question.” Piedmont Mills, supra, p. 136. (Emphasis supplied.)
I agree with my colleagues that Heirs of Champion, supra, stands for the proposition that bad faith must be shown to overturn the condemning authority’s discretion. However, the majority rely heavily on the holding in Heirs of Champion that if any evidence supports the findings of the trial court, then this court should not disturb the lower court’s finding. I agree entirely with this principle of law, but in the instant case there is an absence of facts upon which the conclusion as to bad faith is based. I recognize that Piedmont Mills, supra, holds that lack of necessity can be evidence of bad faith; however, in the instant case there is an uncontroverted showing of necessity by MARTA which is cited by the special master in his findings of fact. Hence, I fail to see how such evidence establishes *663bad faith on the part of the condemning authority.
The special master also found that the Board of Directors of MARTA exercised no independent discretion in reaching their determination that the acquisition of the subject property was necessary. This was apparently based on the fact that MARTA followed the recommendation of its project engineer. If, however, this were a determining factor with regard to the exercise of the Board of Directors’ discretion, we would, in effect, bar such Board of Directors from basing their decisions on the recommendation of experts; an unhealthy result. Accordingly, I would reverse the holding of the superior court, which affirmed the findings of the special master.